 
Exhibit 10.1
 
EXECUTION COPY
 

FIRST AMENDMENT dated as of October 25, 2007 (this “Amendment”) to each of the
Three-Year Unsecured Letter of Credit Facility Agreement dated as of March 12,
2007 (the “Three-Year Facility Agreement”) and the Five-Year Secured Letter of
Credit Facility Agreement dated as of March 12, 2007 (the “Five-Year Facility
Agreement”) (each as amended, supplemented or otherwise modified from time to
time, the “Credit Agreements”), among VALIDUS HOLDINGS, LTD. (the “Company”),
VALIDUS REINSURANCE, LTD. (“Validus Re” and collectively with the Company, the
“Account Parties”), the LENDERS from time to time party thereto and JPMORGAN
CHASE BANK, NATIONAL ASSOCIATION, as administrative agent for the Lenders (in
such capacity, the “Administrative Agent”).
 
WHEREAS the Account Parties, the Administrative Agent and the Required Lenders
have agreed, on the terms and subject to the conditions set forth herein, to
amend the Credit Agreements in the manner set forth herein.
 
NOW, THEREFORE, in consideration of the above premises and other good and
valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, the parties hereto hereby agree as follows:
 
SECTION 1.  Defined Terms.  Capitalized terms used and not defined herein have
the meanings given to them in the Credit Agreements (as amended hereby).
 
SECTION 2.  Amendments to the Credit Agreements.  Effective as of the First
Amendment Effective Date (as defined below), the Credit Agreements are hereby
amended as follows:
 
(a)  Section 1.01 of each of the Credit Agreements is amended by inserting the
following new definitions:
 
““Funds at Lloyd’s” has the meaning attributed to such term in the membership
byelaws of the Society of Lloyd’s.”
 
““Lloyd’s LC Facility” means a letter of credit facility, between the Company
and/or one or more Subsidiaries of the Company and the letter of credit
issuer(s) and other credit providers thereunder providing for the issuance of
letters of credit primarily for the purpose of enabling Funds at Lloyd’s to be
provided thereby on behalf of the account parties thereunder and in an aggregate
principal amount of up to $100,000,000 at any time outstanding, on terms
substantially consistent with the terms set forth in the term sheet attached
hereto as Schedule 1.02 (the “FAL Facility Term Sheet”) and any modifications,
amendments, restatements, waivers, extensions, renewals, replacements or
refinancings thereof provided that any such modifications, amendments, waivers,
extensions, renewals, replacements or refinancings be on terms which, when taken
together as a whole, are not adverse in any material respect to the interests of
the Lenders, as compared to those contained in the FAL Facility Term Sheet.”
 

 

““Preferred Securities” means any preferred Equity Interests (or capital stock)
of any Person that has preferential rights with respect to dividends or
redemptions or upon liquidation or dissolution of such Person over shares of
common Equity Interests (or capital stock) of any other class of such Person.”
 
(b)  The definition of Junior Subordinated Deferrable Debentures contained in
Section 1.01 of each of the Credit Agreements is hereby amended by inserting the
following at the end of such definition: “, including for the avoidance of doubt
the Company’s Junior
 


--------------------------------------------------------------------------------



Subordinated Deferrable Interest Debentures due 2037 issued under the Junior
Subordinated Indenture dated June 21, 2007 between the Company and Wilmington
Trust Company, as Trustee, as the same may be amended from time to time.”
 
(c)  Section 6.02(e) is hereby amended by adding the following at the end of the
parenthetical phrase contained therein: “and including in connection with the
posting of collateral (or the realization thereof) under the Lloyd’s LC
Facility.”
 
(d)  Section 6.03(q) of each of the Credit Agreements is amended by inserting
“or securing the Lloyd’s LC Facility” at the end thereof.
 
(e)  Sections 6.04(a) of the Three-Year Facility Agreement and the Five-Year
Facility Agreement are each amended by inserting “or the Lloyd’s LC Facility”
immediately following the reference to “the Five-Year Secured Letter of Credit
Facility” and “the Three-Year Unsecured Letter of Credit Facility”,
respectively, appearing therein.
 
(f)  Section 6.04(b) of each of the Credit Agreements is amended by inserting
“and the Lloyd’s LC Facility” at the end thereof.
 
(g)  Section 6.08 of each of the Credit Agreements is amended by inserting the
following sentence at the end thereof:
 
“Notwithstanding the foregoing, the Company may declare and pay cash dividends
or distributions in respect of (i) any trust preferred security, deferrable
interest subordinated debt security, mandatory convertible debt or other hybrid
security (including Hybrid Capital) that, at the time of issuance thereof or at
any time prior to the initial dividend or distribution thereunder, was accorded
equity treatment by S&P and/or (ii) any Preferred Security, if, at the time of
and after giving pro forma effect to such dividend or distribution, no Event of
Default under Sections 7.01, 7.04(a)(i) or 7.05 shall have occurred and be
continuing.”
 
(h)  Section 6.12 of each of the Credit Agreements is amended by inserting the
following exception at the end thereof:
 
“and (xiv) encumbrances or restrictions existing under the Lloyd’s LC Facility.”
 
(i)  Each of the Credit Agreements is amended by attaching a new Schedule 1.02
thereto which shall read as set forth on Annex A hereto.
 
SECTION 3.  Representations and Warranties.  Each Account Party hereby
represents and warrants to the Administrative Agent and the Lenders that as of
the First Amendment Effective Date and after giving effect hereto:
 
(a)  this Amendment has been duly authorized, executed and delivered by such
Account Party, and each of this Amendment and the Credit Agreements (each as
amended hereby) constitute such Account Party’s legal, valid and binding
obligation, enforceable against it in accordance with its terms.
 
(b)  no Default or Event of Default has occurred and is continuing.
 
(c)  all representations and warranties of such Account Party contained in each
of the Credit Agreements (each as amended hereby) are true and correct in all
material respects on and
 


--------------------------------------------------------------------------------



as of the date hereof (except with respect to representations and warranties
expressly made only as of an earlier date, which representations were true and
correct in all material respects as of such earlier date).
 
SECTION 4.  Effectiveness.  This Amendment shall become effective as of the
first date (the “First Amendment Effective Date”) on which the Administrative
Agent shall have received counterparts hereof duly executed and delivered by
each of the Account Parties and the Required Lenders (as defined in each Credit
Agreement).
 
SECTION 5.  Effect of Amendment.  Except as expressly set forth herein, this
Amendment shall not by implication or otherwise limit, impair, constitute a
waiver of, or otherwise affect the rights and remedies of the Lenders or the
Administrative Agent under the Credit Agreements or any other Loan Document, and
shall not alter, modify, amend or in any way affect any of the terms,
conditions, obligations, covenants or agreements contained in the Credit
Agreements or any other Loan Document, all of which are ratified and affirmed in
all respects and shall continue in full force and effect.  Nothing herein shall
be deemed to entitle any Account Party to a consent to, or a waiver, amendment,
modification or other change of, any of the terms, conditions, obligations,
covenants or agreements contained in the Credit Agreements or any other Loan
Document in similar or different circumstances.  This Amendment shall apply and
be effective only with respect to the provisions of the Credit Agreements
specifically referred to herein.  This Amendment shall constitute a Loan
Document.  All representations and warranties made by each Account Party herein
shall be deemed made under the Credit Agreements with the same force and effect
as if set forth in full therein.  On and after the First Amendment Effective
Date, any reference to the Credit Agreements contained in the Loan Documents
shall mean the Credit Agreements as modified hereby.
 
SECTION 6.  Expenses.  The Account Parties agree to reimburse the Administrative
Agent for its reasonable out-of-pocket expenses in connection with this
Amendment, including the reasonable fees, charges and disbursements of counsel.
 
SECTION 7.  Governing Law; Counterparts.  (a)  This Amendment and the rights and
obligations of the parties hereto shall be governed by, and construed and
interpreted in accordance with, the laws of the State of New York.
 
(b)           This Amendment may be executed by one or more of the parties to
this Amendment on any number of separate counterparts, and all of such
counterparts taken together shall be deemed to constitute one and the same
instrument.  This Amendment may be delivered by facsimile or other electronic
imaging means of the relevant executed signature pages hereof.
 
SECTION 8.  Headings.  The headings of this Amendment are for purposes of
reference only and shall not limit or otherwise affect the meaning hereof.
 
[Signature Pages Follow]


--------------------------------------------------------------------------------


 

 
IN WITNESS WHEREOF, the parties hereto have caused this First Amendment to be
duly executed and delivered by their duly authorized officers as of the day and
year first above written.
 
VALIDUS HOLDINGS, LTD.
 
by
 
 /s/ Joseph E. (Jeff) Consolino
 
Name:  Joseph E. (Jeff) Consolino
 
Title:    EVP & CFO





VALIDUS REINSURANCE, LTD.
 
by
 
 /s/ Joseph E. (Jeff) Consolino
 
Name:  Joseph E. (Jeff) Consolino
 
Title:    EVP & CFO





JPMORGAN CHASE BANK, NATIONAL ASSOCIATION,
AS LC ISSUER, ADMINISTRATIVE AGENT AND A LENDER,
by
 
 /s/ Erin O’ Rourke
 
Name:  Erin O’ Rourke
 
Title:  Executive Director






--------------------------------------------------------------------------------






 
DEUTSCHE BANK AG NEW YORK BRANCH,
 
 
 
By:  /s/ John McGill
Name:  John McGill
Title:  Director
 
 
 
By:  /s/ Michael Campites
Name:  Michael Campites
Title:  Vice President




--------------------------------------------------------------------------------






THE BANK OF NEW YORK,
   
By:   s/ Michael Pensari
Name:  Michael Pensari
Title:  Vice President




--------------------------------------------------------------------------------






 
CALYON,
 
 
 
By: /s/ Sebastian Rocco
Name:  Sebastian Rocco
Title:  Managing Director
 
 
 
By: /s/ Charles Kornberger
Name:  Charles Kornberger
Title:  Managing Director




--------------------------------------------------------------------------------






 
ING BANK N.V., LONDON BRANCH,
 
 
 
By: /s/ N.J. Marchant
Name:  N.J. Marchant
Title:  Director
 
 
 
By: /s/ M. Sharman
Name:  M. Sharman
Title:  Managing Director




--------------------------------------------------------------------------------






 
WACHOVIA BANK, NATIONAL ASSOCIATION,
 
 
 
By: /s/ Karen Hanke
Name:  Karen Hanke
Title:  Director




--------------------------------------------------------------------------------






 
ABN AMRO BANK N.V.,
 
 
 
By: /s/ Andrew C. Salerno
Name:  Andrew C. Salerno
Title:  Director
 
 
 
By: /s/ Michael DeMarco
Name:  Michael DeMarco
Title:  Vice President




--------------------------------------------------------------------------------






 
COMERICA BANK,
 
 
 
By: /s/ Chatphet Saipetch
Name:  Chatphet Saipetch
Title:  Vice President




--------------------------------------------------------------------------------






 
UBS AG, STAMFORD BRANCH,
 
 
 
By: /s/ Richard L. Tavrow
Name:  Richard L. Tavrow
Title:  Director Banking Products Services, US
 
 
 
UBS AG, STAMFORD BRANCH,
 
 
 
By: /s/ Irja R. Otsa
Name:  Irja R. Otsa
Title:  Associate Director Banking Products Services,
US




--------------------------------------------------------------------------------






 
HSBC BANK USA, NATIONAL ASSOCIATION,
 
 
 
By: /s/ Jimmy Tse
Name:  Jimmy Tse
Title:  Vice President




--------------------------------------------------------------------------------




ANNEX A


 
SCHEDULE 1.02


 
FAL FACILITY TERM SHEET
 
[Attached]



--------------------------------------------------------------------------------




SUMMARY OF INDICATIVE TERMS FOR A
 
LETTER OF CREDIT ISSUANCE FACILITY FOR
 
TALBOT HOLDINGS LTD
 
The following terms and conditions constitute an indicative term sheet
only.  The formalization of any facility to be provided by ING and Lloyds TSB is
subject to credit approval and finalization of satisfactory documentation.
 
Obligor/Applicant:
Talbot Holdings Ltd (“THL”)
   
Guarantor:
Validus Holdings, Ltd (“VHL”)
   
Facility Description:
Letter of Credit Issuance Facility (the “Facility”).
   
Joint Lead Arrangers and Bookrunners:
ING Bank N.V., London Branch (“ING”) and Lloyds TSB Bank PLC (“Lloyds TSB”)
   
Letter of Credit Issuer:
The Facility Agent on behalf of the Banks.
   
Facility Agent:
Lloyds TSB
   
Structuring Agent:
ING
   
Facility Amount:
US$100,000,000 (the “Facility Limit”) provided either by ING and Lloyds TSB, or
by a small club of banks, arranged by ING and Lloyds TSB (“the Banks”)
   
Beneficiary:
The Society & Council of Lloyd’s.
   
Availability Period:
The Facility will be available for the issuance of Funds at Lloyd’s (“FAL”)
Letters of Credit (in Sterling or US Dollars and, in each case, in a form
acceptable to Lloyd’s) up to and including 31st December 2008.
   
Purpose:
Issuance of FAL Letters of Credit in the prescribed format to support
underwriting capacity provided to Talbot 2002 Underwriting Ltd (“Talbot 2002”)
through Syndicate 1183 at Lloyd’s of London for the 2008, 2009 and prior
underwriting years of account.
     
It being acknowledged that for so long as the Funds at Lloyd’s Letters of Credit
are deposited at Lloyd’s they shall be deemed to support all of Talbot 2002’s
underwriting years of account that have yet to close.
   
Collateral:
Subject to the “Additional Collateralization” section below, at the option of
THL, any FAL Letters of Credit issued under the Facility can be designated as:
     
(i)   being secured (the “Secured Letters of Credit”) or
     
(ii)  unsecured (the “Unsecured Letters of Credit”).




--------------------------------------------------------------------------------







 
In the case of Secured Letters of Credit, security will comprise a first
priority, perfected, security interest granted by the Obligor, by Validus
Reinsurance, Ltd. and/or the Guarantor in favour of the Banks over one or more
cash and securities portfolios with eligibility standards and advance rates
substantially as set forth in Schedule 1 attached hereto.  All collateral will
be valued by reference to the latest available market price.
     
Subject to the “Additional Collateralisation” section below, THL may reclassify
any one or more FAL Letters of Credit as secured or unsecured at the end of each
calendar month.  Each such reclassification to take effect with effect from the
1st of the following month.
   
Custodian:
To be advised, but likely to be the same as for the existing Validus
Reinsurance, Ltd syndicated secured facilities.
   
Agency Fee:
£15,000, payable to the Facility Agent annually in advance.
   
Structuring Fee:
£25,000, payable to the Structuring Agent on closing of the Facility.
   
Arrangement Fee:
An Arrangement Fee equivalent to 0.15% of the Facility Amount will be payable to
ING and Lloyds TSB on closing of the Facility.
   
Commitment Fee:
A Commitment Fee will be payable, quarterly in arrears, at the rate of 0.10% per
annum on the undrawn portion of the Facility during the Availability Period.
   
Letter of Credit Commissions:
Issuance commissions will be payable quarterly in arrears, and will be
calculated on the daily amount of the outstanding Letters of Credit as follows:-
     
a)    The commission rate payable on the Secured Letters of Credit will be 0.25%
per annum.
     
b)    The commission rate payable on the Unsecured Letters of Credit will be
based on the Financial Strength Rating of Validus Reinsurance, Ltd by AM Best as
at the date upon which commission is payable in accordance with the following
table:-
       
AM Best
Financial Strength Rating
A++
A+
A
A-
B++
Below B++
 
Commission Rate
0.40% pa
0.50% pa
0.55% pa
0.65% pa
0.80% pa
1.00% pa
   
Expenses:
The Obligor/Applicant will pay (or the Guarantor will cause the
Obligor/Applicant to pay) all reasonable out-of pocket expenses incurred by ING
and Lloyds TSB in the preparation, negotiation and execution of the Facility
including, but not limited to, legal fees.



2

--------------------------------------------------------------------------------






Reimbursement:
Any drawings under the Letters of Credit issued under this Facility will trigger
an immediate reimbursement obligation on the Obligor/Applicant (to be satisfied
within a time period to be agreed).
     
As long as Letters of Credit are outstanding under the Facility, the Banks will
not be obliged to utilise any collateral in settlement of drawings by the
Beneficiary prior to demanding reimbursement from the Obligor/Applicant or
Guarantor.
   
Letter of Credit Borrowing Rate:
In the event that any drawing on the Letters of Credit is not immediately
reimbursed by the Obligor/Applicant, the reimbursement obligation will bear
interest from the date of drawing until the date of payment at 3% over the
relevant overnight London Interbank Offered Rate.
   
Additional Collateralisation:
1)        If an Event of Default occurs (as detailed below) and such event is
not cured within an agreed grace period, the Obligor/Applicant will be obliged
to immediately lodge additional collateral with the Custodian such that all
outstanding Unsecured Letters of Credit become 100% secured.
     
2)         If Talbot 2002’s trust funds at Lloyd’s (including any letters of
credit included in its Funds at Lloyd’s other than any Unsecured Letters of
Credit issued pursuant to the Facility) is less than the aggregate of:
     
(a)  any net unfunded solvency deficit on all open years of account for Talbot
2002 (as reported in the solvency statements prepared by Lloyd’s); and
     
(b)  Talbot 2002’s FAL requirements as determined by the Individual Capital
Assessment (“ICA”) agreed by Lloyd’s (less an amount equal to the face-value of
the Unsecured Letters of Credit issued pursuant to the Facility),
     
then the Unsecured Letters of Credit must be collateralised to an amount equal
to such difference.  The figures used to test this Additional Collateralisation
shall be as reported in the Release Test calculations provided by Lloyd’s on or
around 30 April and 31 July in each year.
     
3)        If Notice of Termination of a Unsecured Letter of Credit is given to
the Beneficiary by the Banks, thus crystallising the final expiry date of such
Unsecured Letter of Credit as being four years from the date of such notice
being given, (the “Tail Period”) then, by no later than the 5th business day
after the 31st December of the last Year of Account agreed to have been
supported by the relevant Unsecured Letter of Credit, THL shall (at its
discretion) either:
     
(a)  procure that the relevant Unsecured Letter of Credit is released by
Lloyd’s, in which case the parties shall make appropriate arrangements for a
replacement letter of credit to be issued in favour of an appropriate trustee
pending the termination date of the relevant Unsecured Letter of Credit; or
     
(b)  provide additional collateral to the Custodian, thereby causing the
relevant Unsecured Letter of Credit to be 100% secured.
 
Save following an Event of Default which is continuing after the applicable
grace period (and for so long as such Event of Default is continuing), the Banks
may not serve any Notice of Termination on the Beneficiary before 1st January
2009.



3

--------------------------------------------------------------------------------







 
4)         If the Financial Strength Rating of Validus Reinsurance, Ltd by AM
Best falls below “B++”, the Obligor/Applicant will be obliged to immediately
lodge additional collateral with the custodian such that any Unsecured Letters
of Credit become 100% secured.
   
Representations
Including that the Applicant’s payment obligations rank at least pari passu with
the claims of the other unsecured and unsubordinated creditors of the Applicant.
   
Covenants:
To be consistent with those contained in VHL’s five-year secured letter of
credit facility with JPMorgan Chase Bank and the lenders identified therein
dated 12 March 2007 (as amended, the “JPM Facility Agreement”), which includes:-
 
·      Minimum consolidated net worth of the Guarantor (as defined and at the
levels set forth in the JPM Facility Agreement).
 
·      Maximum leverage ratio (as defined and at the levels set forth in JPM
Facility Agreement).
 
·      Limitation on certain restrictions on subsidiaries (including a covenant
not to permit any of the subsidiaries to create or otherwise cause or suffer to
exist or   become effective any encumbrance or restriction on the ability of any
such subsidiary to pay dividends or make any other distributions on its capital
stock), as per the terms of Section 6.12 of the JPM Facility Agreement.
 
·      Cash FAL of US$215m to be available to be drawn down in priority to the
Letter(s) of Credit in Talbot 2002 Underwriting Capital Ltd save to the extent
eroded by applicable losses.
 
·      Provision of annual and interim financial statements of the Guarantor to
the extent required under the JPM Facility Agreement and Quarterly Monitoring
Returns for Syndicate, together with other such information as the Banks may
reasonably require from time to time.
 
·      Provision of monthly borrowing base certificates in respect of the
collateral, if applicable, which will be valued by reference to the latest
available market price.
   
Conditions Precedent
to Closing:
Including but without limitation:-
·       Certified copies of constitutive documents, board resolutions and
supporting legal opinion(s) in respect of the Applicant and Guarantor.
 
·      Confirmation that FAL of US$215m (comprising cash and invested assets)
has been lodged with Lloyd’s and confirmation from Lloyd’s that they will take
into account Talbot 2002’s request that such FAL be drawn down in advance of any
FAL Letter of Credit drawings to meet Syndicate calls1




--------------------------------------------------------------------------------

 
1     Any decision by Lloyd’s as to drawdown involves an exercise of Lloyd’s
discretion as trustee, in light of circumstances prevailing at the time, and
thus Lloyd’s cannot/will not enter into a binding undertaking.


4

--------------------------------------------------------------------------------







 
·  Provision of the Collateral, if applicable
 
·  Execution of the security documents relating to the Collateral, if applicable
 
·  A legal opinion(s) confirming the validity and enforceability of the security
documents relating to the Collateral, if applicable.
 
Events of Default:
Including but without limitation:-
·  Failure of the Obligor/Applicant to comply with its collateralisation
obligations referred to above to a material extent
 
·  Non-payment of principal, interest, fees or commissions
 
·  Bankruptcy and/or other insolvency events
 
·  Material inaccuracy of representations and warranties when given
 
·  Change of ownership of the Applicant (on terms identical to the Change of
Control provision contained in the JPM Facility Agreement)
 
·  Cross default
 
·  Non-compliance with covenants
 
 
Notice provisions, grace periods and thresholds to be agreed.
   
Governing Law:
English Law





5

--------------------------------------------------------------------------------




SCHEDULE 1
 
INDICATIVE TERM SHEET
 
FOR
 
TALBOT HOLDINGS LTD
 
ELIGIBLE COLLATERAL AND APPLICABLE ADVANCE RATES
 
Collateral Description
Advance Rate
 
Matching Currency
Non-Matching Currency
Cash:
 
U.S. Dollars or Sterling, including time deposits, certificates of deposit and
money market deposits held at Bank of New York, as custodian, or that are
subject to a first priority security interest of the Facility Agent or Security
Trustee.
100%.
95%.
U.S. Government Securities:
 
Securities issued or directly and fully guaranteed or insured by the United
States or any agency or instrumentality thereof (provided that the full faith
and credit of the United States is pledged in support thereof), including assets
issued by the Federal National Mortgage Association, the Federal Home Loan
Mortgage Corporation, Federal Home Loan Bank or the Government National Mortgage
Association.
With maturities of (x) two years or less from the date of acquisition, 95%,
(y) three to ten years from the date of acquisition, 90% and (z) more than
10 years from the date of acquisition, 85%.
With maturities of (x) two years or less from the date of acquisition, 90%,
(y) three to ten years from the date of acquisition, 85% and (z) more than
10 years from the date of acquisition, 80%.
Investment Grade Municipal Bonds:
 
Municipal Bonds rated at least (i) A by S&P and (ii) A2 by Moody’s and maturing
within five years from the date of acquisition.
85%.
80%.
Investment Grade Non-Convertible U.S. Corporate Bonds Level I:
 
Non-convertible corporate bonds issued by any entity organized in the United
States which are “publicly traded” on a nationally recognized exchange, eligible
to be settled by DTC and rated at least (i) AA- by S&P and (ii) Aa3 by Moody’s.
With maturities of (x) two years or less from the date of acquisition, 90% and
(y) three to ten years from the date of acquisition, 85%.
With maturities of (x) two years or less from the date of acquisition, 85% and
(y) three to ten years from the date of acquisition, 80%.
Investment Grade Non-Convertible U.S. Corporate Bonds Level II:
 
Non-convertible corporate bonds issued by any entity organized in the United
States which are “publicly traded” on a nationally recognized exchange, eligible
to be settled by DTC and rated at least (i) A- by S&P and (ii) A3 by Moody’s,
but no higher than (x) A+ from S&P and (y) A1 from Moody’s.
With maturities of (x) two years or less from the date of acquisition, 85% and
(y) three to ten years from the date of acquisition, 80%.
With maturities of (x) two years or less from the date of acquisition, 80% and
(y) three to ten years from the date of acquisition, 75%.




--------------------------------------------------------------------------------






Commercial Paper:
 
Commercial paper issued by any entity organized in the United States rated at
least (i) A-1 or the equivalent thereof by S&P and (ii) P-1 or the equivalent
thereof by Moody’s and maturing not more than one year after the date of
acquisition.
90%.
85%.
UK Government Securities:
 
Securities issued by the United Kingdom government.
With maturities of (x) two years or less from the date of acquisition, 95%,
(y) three to ten years from the date of acquisition, 90% and (z) more than
10 years from the date of acquisition, 85%.
With maturities of (x) two years or less from the date of acquisition, 90%,
(y) three to ten years from the date of acquisition, 85% and (z) more than
10 years from the date of acquisition, 80%.
OECD Sovereign Debt:
 
Debt issued or guaranteed by OECD countries, rated at least (i) AA- by S&P and
(ii) Aa3 by Moody’s.
With maturities of (x) two years or less from the date of acquisition, 95%,
(y) three to ten years from the date of acquisition, 90% and (z) more than
10 years from the date of acquisition, 85%.
With maturities of (x) two years or less from the date of acquisition, 90%,
(y) three to ten years from the date of acquisition, 85% and (z) more than
10 years from the date of acquisition, 80%.
Other Securities:
 
All other investments, obligations or securities.
0.0%.
0.0%.



 
 